PD-0235&0236
                                                 COURT OF CRIMINAL APPEALS
    PD-0235-15 & PD-0236-15                                       AUSTIN, TEXAS
                                               Transmitted 2/27/2015 5:41:45 PM
                                                  Accepted 3/2/2015 11:48:22 AM
                                                                   ABEL ACOSTA
         NO. PD-__________ AND    PD-____________                          CLERK

IN THE COURT OF CRIMINAL APPEALS OF THE STATE OF TEXAS




           ELIAS ESEQUIEL VASQUEZ, Appellant

                           vs.

               THE STATE OF TEXAS, Appellee




            APPELLANT VASQUEZ’S MOTION
    FOR EXTENSION OF TIME TO FILE PDR IN APPELLATE
      CAUSE NOS. 04-13-00338-CR AND 04-13-00339-CR


                                 Respectfully submitted by
                                 Appellant's attorney,

                                 VICTORIA GUERRA
                                 Texas Bar No. 08578900
                                 3219 N. McColl Rd.
                                 McAllen, Texas 78501
                                 (956) 618-2609
                                 (956) 618-2553 Fax




          March 2, 2015
MAY IT PLEASE THE COURT:

      COMES NOW Elias Esequiel Vasquez, Appellant in the above styled

cause, and files this motion for extension of time to file his PDRs, and

would show this Court the following:

      At 2:00 a.m. on February 18, 2015, the Undersigned filed an

appellant’s brief in the Thirteenth Court of Appeals in the case of State v.

Chakravarthy, Cause No. 13-14-00086-CR. Its record consisted of over

8,000 pages and the brief contained over 9 issues, plus sub-parts. At 4:00

a.m., the Undersigned had to go to Austin to attend a mandatory training

for Independent Hearing Examiners for the Texas Education Agency. The

Undersigned stayed in Austin the rest of that week taking care of sundry

business matters. The Undersigned returned from Austin on February 22,

2015. Up to today, the Undersigned has been catching up with her many

other cases that were put on the back burner until the aforementioned brief

was filed. As such, Appellant seeks an extension of time to file this PDR to

this day, February 27, 2015.

      WHEREFORE, Appellant prays that this Court grant his motion for

extension of time to file his PDRs.
                                    Respectfully submitted,

                                    Law Office of Victoria Guerra
                                    3219 N. McColl Rd.
                                    McAllen, Texas 78501
                                    (956) 618-2609
                                    (956) 618-2553 (facsimile)


                              By:   /s/ Victoria Guerra
                                    Victoria Guerra
                                    State Bar Number: 0857900
                                    Appellate Attorney for Appellant


                        CERTIFICATE OF SERVICE

       On this 27th day February, 2015, the undersigned delivered a copy of

the foregoing Appellant’s motion for extension of time to file Appellant’s

brief to Appellee’s Counsel jaolson_ccda@yahoo.com or his facsimile: 210-

858-6780 and to the State Prosecuting Attorney at its fax: (512) 463-5724.

                                    /s/ Victoria Guerra
                                    Victoria Guerra, Attorney for Appellant

                    CERTIFICATION OF COMPLIANCE

       In compliance with TRAP 9.4(i)(3), the undersigned certifies that the

number of words in this brief, excluding those matters listed in Rule 9.4(i)

(l), is 191.

                                    /s/ Victoria Guerra
                                    Victoria Guerra